LEVINE, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
In 1913 Mrs. Estella George purchased some real estate in Cuyahoga county. In 1915 a mortgage on this property was executed for $8,500. August George, her husband, later died. His administrator sold the entire one-half interest for $9,875. The widow filed a motion to determine the amount of dower to which she was entitled out of the proceeds of the sale. She claimed that her dower interest should be computed on the entire proceeds. The administrator contended that it should be computed on only the residue after the pay-men of the mortgage. The probate court sustained the contention of the administrator and held that the widow’s dower was to be allowed out of the surplus remaining after the payment of the mortgage. The Common Pleas Court reversed this decision, whereupon error was prosecuted to the Court of Appeals. In sustaining the judgment of the lower court, the Court of Appeals held:
1. Where a purchase money mortgage is given at the time the property is bought, the widow’s dower interest must be computed out of the surplus and not as of the entire proceeds of the sale to be satisfied out of said surplus.
2. The beneficial interest which a person has or possesses in real estate or other property determines the extent of one’s estate, and the dower interest must be based upon that equitable interest and not upon the total value of the property.